Judgment affirmed.

S. B. Freeman for himself and as next friend of his minor son, Y. G. Freeman, sued the telegraph company for its failure to deliver a telegram sent by S. W. Roberts from Sparta, Ga., November 21,1887, addressed to Y. G. Freeman, care of S. B. Freeman, Conyers, Ga., stating: “ Will pay your price. Come immediately. Answer.” It was alleged that by the failure to deliver this telegram *231in proper time 8. B. Freeman was prevented from getting employment for liis son with Roberts, as a printer in Roberts’ printing office, at a salary of $25 per month and board for 1888, S. B. Freeman having proposed to Roberts to hire Y. Gr. Freeman to Roberts for said .amount, and the telegram being an acceptance of that proposition. The plaintiff was nonsuited. In addition to the telegram, there was evidence to the following ■effect: Roberts sought to obtain the services of Y. GL Freeman to work in Roberts’ printing-office, and was to pay him $22 a month and his board. He sought Y. Gr’s ■services for an indefinite time or as long as he gave satisfaction ; was to hire him by the month, but felt bound to keep him as long as he gave satisfaction. He sent the telegram in question. He would not have hired young Freeman if applied to in December, 1887, or in January, 1888, for he had secured another party. S. B. Freeman lived in Conyers in 1887, four or five hundred yards from the telegraph office, and he and his residence were well known to the telegraph operator there. Y. Gr. Freeman was sixteen or seventeen years old in November, 1887, and his father controlled his services and ¡sought to get employment for him. S. B. corresponded, among others, with Roberts and with one Lingo, and made an offer to Roberts, which Roberts finally accepted by the telegram in question. After the telegram was sent, Roberts wrote a postal card to S. B. Freeman, postmarked the 28th, asking what Freeman’s son was going to do, and stating that Roberts had written Y. Gr. Freeman, telegraphed S. B., and written Irwin (Y. Gr. Freeman’s former employer), but got no answer; and that courtesy demanded that he get some answer. 8. B. Freeman received this card, and then went to the telegraph office and asked if there was. a telegram for Y. Gr. or S. B. Freeman. The operator said there was ■one for Y. Gr. The telegram as handed by this operator *232to S. B. was addressed to Y. C. Freeman, Conyers, Ca. The postal card was received four or five days after the telegram was sent. S. B. Freeman testified, that the failure to receive the telegram knocked his son out of employment, for he was hunting up little jobs after-wards. Of course he sent him off after they decided Roberts was not going to give the price. S. B. told his son to go down to Irwinton and go to work there, and if he received any news from Roberts' and Roberts still wished him, S. B. would write him to go from there to Sparta. In a short while young Freeman was out of employment at Irwinton, as his employer there got another printer for a less price. He came home, stayed awhile and went to Elberton for a short time, and the Elberton man got a cheaper printer. S. B. thought his son was in Conyers on November 21,1887, but did not know for certain what day his son left. His son went to Irwinton with his approval, and he expected his son to-stay there if he never heard from Roberts. S. B. thought he wrote to Roberts as soon as he got the postal, and stated that he was “ at the first ” of the telegram; that-was the same day he got the telegram; wrote immediately, as well as he remembered, to know if the place' was filled; and Roberts wrote back that he had no use for young Freeman, having procured another man in his place. S. B. did not telegraph Roberts after he got-this letter; did not know that he could. He did not look at the postal in the way that Roberts still wanted his son, but that he simply wanted him, S. B., to answer. The evidence of Y. C. Freeman does not seem materially different from that of his father, except that Y. C. had left Conyers just before the 21st. He occasionally after-wards obtained employment for short times at $20 per month and board, and $15 per month. His father notified him of the telegram, and he wrote Roberts stating that he would go from Irwinton to Bparta and work *233for Roberts, but Roberts replied be bad made other arrangements at tbat time. Tbis was several weeks after tbe telegram should have been received. Witness was competent and able to do tbe work at any time from November 1, 1887, to November 1,1888. His contract to work at Irwinton was for no definite period.
George W. Gleaton, for plaintiff.
Bigby, Reed & Berry, for defendant.